OFFICE   OF   THE   ATTORNEY    GENERAL   OF TEXAS

                       AUSTIN
Hon. 0. J. s. ,Elllng8on,
                        page e.



     State employes to any typa of Oonventlon within
     the State or wlthout the State.*

          "(j) Sxoept a5 otherwlae sprolfioally
     sxmpted, the prWls~on~ cf this Act shall apply
     also to department hoods and nemboro of ~ompia-
     slons."

          There 10 XI0 43XWIiPtiOZI
                                 fXOrrCthe prOVsSsOD8 Of the
rider of mambers of the Texas Mson     Board.

           The rider further      provides:

            "It la hereby   furtherdeclared unlawful ror
     any psroon authorized to uaa a State-ormad              auto-
     mobile In Oonnsation with euly buslnesrc 0r the
     State,    to use euoh autOmobIle In oolineotlon          with
     any otaupnign In which suoh department Ia dlreot-
     ly lntereeted, or In behalf or the oampelgnror
     meleotlon of the head of any departmat,               and/or
     in any other m5nnar, tliae or plaoe than when
     suoh autcmobile la being wed in the interest
     OS and for the purpose         of oarrylng out depart-
     mental State buaIne66. Any person yiolatlng
     thlo Sootion shall upon final 6onrlotlon be cab-
     Jeot to a line     of not    la55  thtul $50.00,    nor
     more than #SOO.OO.        In the event auah      U5Q or
     ~oh automobile is belag zrndo         wlth the kaowledge
     or the head of the departPlent,        having oharge aS
     muh automobile, then suob 68partmeat head shall
     d50 be liable to puxhhmmnt           Ia l iin5 0r n0t
     Inor@ than ~200.00. Any oourt or competent              &lrl*-
     dlation ln the axxmiy Wh8l-O this Law la tlolat-
     ed shall have JurIsdIotIon to try 8uch oau60.*

          In our opinion, theso provfsloas of the fIdoT,
00n5trued togather, rdieot   the logl5latIvs lateknt, not
only that State orrlolals and mr~ployeer shall not reaelve
reiaburmn&ntfaPsuoh    item of traveling expense a8 satis,
lodging, eto., lnourred in trar6llng to a f8onventlon  Of
any kind, wlthla or without the State, but also that 5uOb
State offlola    or State employees 5hsll not be I?snultted
to us5 State-owned automobil    ror the purpoes 0r oonver-
ing thenselvec to such conventlone, thou&b they say WY
Hon.   0.   J.   c.   ELlln.g5on, Pago 6.




other erpenlree lnourred on trip personally. The U84 Of
an autauobilo   purohaaed by the Stats involves en OXpendi-
turo af State funds, In that svorjr u5e of suoh Stato-
omsd eutcdnoblle of nooosalty   ro5ults in a depreolatloo
0r the value of 5uob oar.

           You are, th5rerore. adrleod that the Prison
BMXd  mriy not pennlt lta mwbors or oftlolals of the Prl-
eon to use a State-owned eutomobllo to oonvoy these men
to the Amarfoan Wl6~n Congrssa In New York City, though
thelr oxponooa, aeldo from the uao of tho oar, erq not '
to be pald from any Stoto funde.


                                        Ioura    very   truly

                                   ATTOWBY      CZXSFtAL   OF T!XAS

                                            &f&&&&u
                                   BY
                                                 R. W. Falrohild
                                                         A85i&Wlt
       j(LpPROVEDOCT 6. 1939